Citation Nr: 9925475	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-01 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
scoliosis of the lumbar spine, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a fracture to the left femur, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This appeal arises from a rating decision of August 1997 from 
the New Orleans, Louisiana, Regional Office (RO).

This decision will address the issue of an increased rating 
for the back disability.  The remand that follows will 
address the issue of an increased rating for the residuals of 
a fracture to the left femur.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Degenerative joint disease of the lumbar spine causes 
moderate overall limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for scoliosis 
of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in April 1974, service connection for 
scoliosis of the lumbar spine was granted with a 
noncompensable disability rating assigned.  An August 1997 
rating decision increased the disability rating to 10 
percent.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Disability due to osteoarthritis is rated based on limitation 
of motion of the joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

The March 1997 VA examination report shows a diagnosis of 
degenerative joint disease of the lumbar spine.  Therefore, 
pursuant to the provisions of Diagnostic Code 5003, the 
veteran's lumbar spine disability must be rated under the 
criteria of Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  The March 1997 VA examination report 
indicates that thoracolumbar range of motion was forward 
flexion to 80 degrees, extension to 10 degrees, rotation to 
15 degrees bilaterally, and lateral bending was to 30 
degrees.  These values represent slight to moderate 
limitation of motion.  The examination report indicates there 
was tenderness in the lower lumbar spine.  The veteran also 
indicated that he had pain.  Pain is productive of disability 
and thus causes the slight to moderate limitation of motion 
shown in the examination report to more closely approximate 
moderate overall limitation of motion.  Under the provisions 
of Diagnostic Code 9292, moderate limitation of motion 
warrants a 20 percent disability rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292 (1998).

Based on the above, the evidence supports granting a 20 
percent disability rating for degenerative joint disease of 
the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292 (1998).


ORDER

A 20 percent rating for scoliosis of the lumbar spine is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



REMAND

The veteran received a VA examination in March 1997 to assess 
the residuals of the fracture of the left femur.  While the 
report of that examination indicates that motion of the left 
hip and knee was full, it does not provide the ranges of 
motion of the left knee and hip in degrees.  The rating 
criteria for the hip and knee require ranges of motion to be 
measured in degrees.  Therefore, this case will be returned 
to the RO for further examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess the residuals of the fracture 
of the left femur.  All appropriate tests 
and studies should be conducted.  The 
examiner should be requested to fully 
describe the symptoms and severity of the 
residuals of the fracture of the left 
femur.  The examiner should also be 
requested to provide range of motion 
values for the left knee and hip, and 
assessments of pain on motion.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

2.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether an increased 
disability rating for the residuals of a 
fracture of the left femur can be 
granted.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

